SABR /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 6, 2015

                                  No. 04-15-00683-CV

                                    Barton WADE,
                                      Appellant

                                           v.

              SABR MORTGAGE LOAN 2008-1 REO SUBSIDARY-LLC,
                               Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2015CV03726
                      Honorable David J. Rodriguez, Judge Presiding


                                    ORDER
      The Appellant’s Motion for Extension of Time to File Notice of Appeal is GRANTED.



                                                _________________________________
                                                Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court